Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 1 of 42

regional office where the Regional Appeal was answered, and one to the Warden’s Administrative
Remedy File at the original filing location.

g. File Maintenance. The Warden’s Administrative Remedy File and Administrative Remedy
Files at the Regional Offices and Central Office shall be maintained in a manner that assures case
files are readily accessible to respond to inquiries from Federal Bureau of Prisons staff, inmates,
and the public. Institutions shall file Regional and Central Office response copies with the
inmate’s institution submission copy. Regional offices shall file copies of Central Office responses
with the inmate’s Regional Appeal file. Each location shall maintain copies of supporting material
and investigation notes with the case file.

When a Regional or Central Office Appeal was not preceded by a lower level filing, the institution
and regional copies shall be filed at the institution and region having responsibility for the inmate
at the time of response.

To provide information and feedback, Wardens and Regional Directors are encouraged to route
response file copies from subsequent appeal levels to the Coordinator and the appropriate
department head or person who investigated and drafted the response at their respective levels.

14, ACCESS TO INDEXES AND RESPONSES §542.19

Inmates and members of the public may request access to Administrative
Remedy indexes and responses, for which inmate names and Register Numbers
have been removed, as indicated below. Each institution shall make available its
index, and the indexes of its regional office and the Central Office. Each regional
office shall make available its index, the indexes of all institutions in its region,
and the index of the Central Office. The Central Office shall make available its
index and the indexes of all institutions and regional offices. Responses may be
requested from the location where they are maintained and must be identified by
Remedy ID number as indicated on an index. Copies of indexes or responses
may be inspected during regular office hours at the locations indicated above, or
may be purchased in accordance with the regular fees established for copies
furnished under the Freedom of Information Act (FOIA).

At present, fees are detailed in 28 CFR § 16.10, which specifies a charge of $.10 per page
duplicated and no charge for the first 100 pages. Staff shall forward funds received for purchase
of index and response copies to the FOIA/Privacy Act Section, Office of General Counsel,
Central Office.

Any location may produce its index or that of another location by making the appropriate entries

pro}
14
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 2 of 42

ona SENTRY retrieval transaction, and specifying the "SAN" (sanitized) output format.
15. RECORDS MAINTENANCE AND DISPOSAL

a. Disposal Authority. The authority for Administrative Remedy records disposal is the “job
number” NC1-129-83-07 provided by the National Archives.

b. Administrative Remedy Indexes. SENTRY Administrative Remedy indexes shall be
maintained in computer-accessible form for 20 years, then destroyed. Pre-SENTRY indexes shall
be maintained at the site of creation for 20 years, then destroyed.

c. Administrative Remedy Case Files. Administrative Remedy Case Files shall be destroyed
three full years after the year in which the cases were completed (i.e., response completed). For
cases submitted since implementation of the SENTRY module (July 1990), at the end of each
calendar year (beginning at end of 1993), run SENTRY index retrieval transactions to identify the
lowest case number for cases answered (status = cl* and status date in the appropriate range)
during the calendar year ended three years previously. Cases below that number must be
destroyed. Thus, cases answered in 1990 would be destroyed at the end of 1993; cases answered
in 1991 would be destroyed at the end of 1994, etc.

To identify the lowest case number for cases answered during a given year, it may be necessary to
check indexes with "Date Received" in the year in question as well as those with "Date Received"
in the previous year.

Cases maintained under the pre-SENTRY numbering and filing system should be destroyed
according to the following schedule:

YEAR OF CASE # DESTROY AT END OF

16. ADMINISTRATIVE REMEDY PROCEDURES UNDER THE PRISON RAPE
ELIMINATION ACT (PREA)

Title 42 U.S.C. §15607 (a) required the Attorney General to publish a final rule adopting national
standards for the detection, prevention, reduction, and punishment of prison rape. Title 42 USC §
15607(b) states that the national standards shall apply immediately to the Federal Bureau of
Prisons upon adoption of the final rule. The final rule is published in Title 28 C.F.R. Part 115.
This section only addresses administrative remedy procedures in relation to issues of sexual abuse,
and shall not constitute the sole response of the agency to allegations of sexual abuse.
Appropriate steps to address the safety and security of inmates shall be made in accordance with
the other provisions of the PREA regulations, and the Program Statement Sexually Abusive
Behavior Prevention and Intervention Program.

pro}
15
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 3 of 42

§115.52 Exhaustion of administrative remedies.

(a) An agency shall be exempt from this standard if it does not have
administrative procedures to address inmate grievances regarding sexual abuse.

The Federal Bureau of Prisons has an administrative remedy system, and therefore section 115.52
(a) does not apply. The following sections, 115.52 (b) through 115.52 (g), apply to inmates
seeking a formal review of issues relating to sexual abuse. For any issue not specified in sections
115.52 (b) through 115.52 (g) below, the administrative remedy system outlined in Sections 1
through 15 of this Program Statement applies.

(b)(1) The agency shail not impose a time limit on when an inmate may submit a
grievance regarding an allegation of sexual abuse.

"Sexual abuse" is defined for the purposes of this section in 28 C.F.R. § 115.6, as referenced in
the Bureau’s policy on Sexually Abusive Behavior Prevention and Intervention Program.

Administrative remedies regarding allegations of sexual abuse may be filed at any time. For all
other issues, the 20 calendar day period specified in Section 8 of this Program Statement shall be
followed. Accordingly, administrative remedies regarding an allegation of sexual abuse shall not
be rejected as untimely under Section 11 of this Program Statement, above.

Once filed, the inmate should follow the time requirements for appeal, as stated in Section 9 of
this Program Statement, above.

(2) The agency may apply otherwise-applicable time limits on any portion of a
grievance that does not allege an incident of sexual abuse.

If the inmate includes on a single form multiple unrelated issues, the portion of the administrative
remedy regarding allegations of sexual abuse should be accepted and processed. The inmate shall
be advised to use a separate form for each unrelated issue.

(3) The agency shall not require an inmate to use any informal grievance
process, or to otherwise attempt to resolve with staff, an alleged incident of
sexual abuse.

Inmates are not required to attempt informal resolution under Section 7 of this Program
Statement, above, regarding allegations of sexual abuse.

(4) Nothing in this section shall restrict the agency’s ability to defend against an
inmate lawsuit on the ground that the applicable statute of limitations has
expired.

pro}
16

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 4 of 42

(c) The agency shall ensure that

(1) an inmate who alleges sexual abuse may submit a grievance without
submitting it to a staff member who is the subject of the complaint, and

(2) such grievance is not referred to a staff member who is the subject of the
complaint.

Matters in which specific staff involvement is alleged may not be investigated by either staff
alleged to be involved or by staff under their supervision. Allegations of physical abuse by staff
shall be referred to the Office of Internal Affairs (OIA) in accordance with procedures established
for such referrals. Where appropriate, e.g., when OJA or another agency is assuming primary
responsibility for investigating the allegations, the response to the Request or Appeal may be an
interim response and need not be delayed pending the outcome of the other investigation.

(d)(1) The agency shall issue a final agency decision on the merits of any portion
of a grievance alleging sexual abuse within 90 days of the initial filing of the
grievance.

(2) Computation of the 90-day time period shall not include time consumed by
inmates during the course of an administrative appeal.

(3) The agency may claim an extension of time to respond, of up to 70 days, if
the normal time period for response is insufficient to make an appropriate
decision. The agency shall notify the inmate in writing of any such extension and
provide a date by which a decision will be made.

(4) At any level of the administrative process, including the final level, if the
inmate does not receive a response within the time allotted for reply, including
any properly-noticed extension, the inmate may consider the absence of a
response to be a denial at that level.

Time frames in this section are consistent with Section 12 of this Program Statement, above.

(e)(1) Third parties, including fellow inmates, staff members, family members,
attorneys, and outside advocates, shall be permitted to assist inmates in filing
requests for administrative remedies relating to allegations of sexual abuse, and
shall also be permitted to file such requests on behalf of inmates.

(2) If a third party files such a request on behalf of an inmate, the facility may

require as a condition of processing the request that the alleged victim agree to

have the request filed on his or her behalf, and may also require the alleged
pro}

17
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 5 of 42

victim to personally pursue any subsequent steps in the administrative remedy
process.

(3) If the inmate declines to have the request processed on his or her behalf, the
agency shall document the inmate’s decision.

This section is applicable only to allegations of sexual abuse; inmates must personally file
administrative remedies relating to other issues.

The inmate’s approval of the remedy filed on his or her behalf shall be documented, and include
the inmate’s signature. An inmate’s decision to decline to have the remedy processed on his or
her behalf should also be documented, and include the inmate’s signature. The documentation
should be retained in the agency Administrative Remedy File at the appropriate level and on
Sentry in accordance with Section 13 of this Program Statement.

Responses to third party remedies should be provided to the inmate who is the subject of the
remedy.

An inmate is required to personally file any subsequent appeal. However, the inmate may receive
assistance in preparing the appeal in accordance with Section 10 of this Program Statement,
above.

(f)(1) The agency shall establish procedures for the filing of an emergency
grievance where an inmate is subject to a substantial risk of imminent sexual
abuse.

This section applies when an administrative remedy alleges a substantial risk of imminent sexual
abuse. Ifa remedy meets both of these criteria, the remedy will receive expedited processing, as
described below.

Section 12 of this Program Statement provides for an "emergency" administrative remedy as
required by section 115.52(f). An expedited BP-9 (BP-229) response shall be provided if a
remedy is determined to be of an emergency nature which threatens the inmate's immediate health
or welfare. See 28 C.F.R. § 542.18.

The inmate shall clearly mark "Emergency" on the BP-9 (BP-229), and explain, in writing, the
reason for filing as an emergency administrative remedy under this section.

If an inmate files an emergency administrative remedy with the Warden, the local Administrative
Remedy Coordinator shall make a determination as to whether the remedy alleges a substantial
risk of imminent sexual abuse. If the local Administrative Remedy Coordinator agrees that the
administrative remedy meets the criteria for an emergency administrative remedy, the request shall

pro}
18

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 6 of 42

be accepted, and receive expedited processing as stated below.

If the remedy is rejected for failing to meet the criteria of an emergency grievance under this
section, a rejection notice will be provided to the inmate, and the remedy will be processed in
accordance with the usual time frames indicated above.

(2) After receiving an emergency grievance alleging an inmate is subject to a
substantial risk of imminent sexual abuse, the agency shall immediately forward
the grievance (or any portion thereof that alleges the substantial risk of imminent
sexual abuse) to a level of review at which immediate corrective action may be
taken, shall provide an initial response within 48 hours, and shall issue a final
agency decision within five calendar days. The initial response and final agency
decision shall document the agency’s determination whether the inmate is in
substantial risk of imminent sexual abuse and the action taken in response to the
emergency grievance.

If an inmate files the emergency grievance with the institution under Section 12 of this Program
Statement, above, alleging a substantial risk of imminent sexual abuse, an expedited BP-9
(BP-229) response shall be provided within 48 hours. Best efforts to provide BP-10 (BP-230)
and BP-11 (BP-231) responses within five calendar days should also be made in accordance with
the provisions on exhaustion referenced above. Ifthe inmate does not receive a response within
the time allotted for reply, the inmate may consider the absence of a response to be a denial at that
level.

Inmates may also file "sensitive" administrative remedies under Section 8 of this Program
Statement, above, regarding allegations of sexual abuse. If an inmate reasonably believes the
issue is sensitive and the inmate’s safety or well-being would be placed in danger if the remedy
became known at the institution, the inmate may submit the remedy directly to the appropriate
Regional Director. See 28 C.F.R. § 542.14 (d) (1). "Sensitive" grievances should be processed in
accordance with Section 8 and Section 11 of this Program Statement, and the expedited response
times specified in this section do not apply.

(g) The agency may discipline an inmate for filing a grievance related to alleged
sexual abuse only where the agency demonstrates that the inmate filed the
grievance in bad faith.

The maintenance of an effective sexual abuse prevention policy, and general secure and orderly
running of an institution, requires that inmates be held responsible for manipulative behavior and
false allegations. Allegations of false reports will be considered by staff in accordance with the
procedures and standards of the Inmate Discipline Program policy.

pro}
19

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 7 of 42

17. INSTITUTION SUPPLEMENT

Each Warden shall forward a copy of any Institution Supplement developed to implement this
Program Statement to the Regional Administrative Remedy Coordinator and to the National
Inmate Appeals Administrator in the Central Office.

Records Retention Requirements

Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

20
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

pro}
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 8 of 42

 
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 9 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eer ee ee elaine

FROM: 12982104

TO: Gottesfeld, Dana

SUBJECT: Document Needed for Filing in South. Distr. of NY
DATE: 04/17/2019 05:28:38 PM

My Darling Dana,

As a medium-priority item for the upcoming weekend, | need you to find a paper or possibly papers from my legal work which
was mailed home from the Plymouth County Correctional Facility. There is definitely at least one such document, and there may
be more than one.

It/they will be written on lined paper and will have "Substitute BP-8" or "Substitute BP-8 Form" written in ink clearly at the top.
Itthey should be dated for roughly the last week of January 2017 or the first week of February 2017. And the one which I'm sure
exists will mention sending sealed special mail to Rolling Stone reporter David Kushner as well as relevant sections of 28 CFR.
The other(s) may mention other prison conditions, especially the types of things | was publishing at Huff Post around that time,
i.e. lack of heat, insect and rodent infestations, deliberate indifference of medical and mental health staff, leaky cells, and the
like.

This document or documents should be located in the envelopes labeled "A", "A2","A3", "A4", "A5", or "A6". If not, then | would
look in the "W" and "W2" envelopes.

Now, to be sure that is a good-sized stack of papers to sort through. As | recall, these documents were written in black ink,
which should help you scan through things fairly quickly. Most of what is in those envelopes will not be written on lined paper.
And most of what is written on lined paper will not be written in black ink. Plymouth County only issued blue pens. And |
predominantly used pencils at the Donald W. Wyatt Detention Facility.

If/when you find it, please scan and email yourself a soft copy so that it doesn't get lost. Then be ready to file a hard copy (but
not the original) with The Southern District of New York (as far as | can tell, the unwritten third-party rule here does not apply to
filing things with The Honorable Court and by the time you actually do file it, you will likely be a named plaintiff on that suit
anyways, establishing a clear right for us to coordinate on such filings).

Please also mail me as many copies as you can in a white letter-sized envelope with one stamp. Copies here cost $0.15 per
page and if you are spending the $0.55 on the stamp anyways, then it's likely cheaper to have you make me some extra copies.

Thanks and sorry for the extra menial work.
My Love Always,

Marty
This message was sent at approximately 5:27 P.M. on Wednesday, April 17th, 2019.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 10 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: Gottesfeld, Dana

TO: 12982104

SUBJECT: RE: Document Needed for Filing in South. Distr. of NY
DATE: 04/23/2019 11:21:57 AM

Received Friday 4/19 at 4:08pm
Hi my love,

It was 3 pages - 1 form of 2 pages and 1 form of 1 page in folder W2. Copies printed and in the mail to you tomorrow. Let me
know when you want me to send to Southern District of New York (your letter said be ready to file).

Love you,
Dana

Sent Monday 4/22 at 11:19pm

MARTIN GOTTESFELD on 4/19/2019 3:08:40 PM wrote
My Darling Dana,

As a medium-priority item for the upcoming weekend, | need you to find a paper or possibly papers from my legal work which
was mailed home from the Plymouth County Correctional Facility. There is definitely at least one such document, and there may
be more than one.

It/they will be written on lined paper and will have "Substitute BP-8" or “Substitute BP-8 Form" written in ink clearly at the top.
It/they should be dated for roughly the last week of January 2017 or the first week of February 2017. And the one which I'm sure
exists will mention sending sealed special mail to Rolling Stone reporter David Kushner as well as relevant sections of 28 CFR.
The other(s) may mention other prison conditions, especially the types of things | was publishing at Huff Post around that time,
i.e. lack of heat, insect and rodent infestations, deliberate indifference of medical and mental health staff, leaky cells, and the
like.

This document or documents should be located in the envelopes labeled "A", "A2", "A3", "A4" "A5", or "AG". If not, then | would
look in the "W" and "W2" envelopes.

Now, to be sure that is a good-sized stack of papers to sort through. As | recall, these documents were written in black ink,
which should help you scan through things fairly quickly. Most of what is in those envelopes will not be written on lined paper.
And most of what is written on lined paper will not be written in black ink. Plymouth County only issued blue pens. And |
predominantly used pencils at the Donald W. Wyatt Detention Facility.

if/when you find it, please scan and email yourself a soft copy so that it doesn't get lost. Then be ready to file a hard copy (but
not the original) with The Southern District of New York (as far as | can tell, the unwritten third-party rule here does not apply to
filing things with The Honorable Court and by the time you actually do file it, you will likely be a named plaintiff on that suit
anyways, establishing a clear right for us to coordinate on such filings).

Please also mail me as many copies as you can in a white letter-sized envelope with one stamp. Copies here cost $0.15 per
page and if you are spending the $0.55 on the stamp anyways, then it's likely cheaper to have you make me some extra copies.

Thanks and sorry for the extra menial work.
My Love Always,

Marty
This message was sent at approximately 5:27 P.M. on Wednesday, April 17th, 2019.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 11 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO: Gottesfeld, Dana

SUBJECT: RE: RE: Document Needed for Filing in South. Distr
DATE: 04/23/2019 12:01:04 PM

My Darling Dana,

| received your message below roughly when indicated inline and | am replying at approximately 12:00 P.M. on Tuesday, April
23rd, 2019. There is no need for you to acknowledge this message.

Thank you! Do not send to the court yet. But please do keep the originals in a safe, dry, place.

My Love Always,
Marty
noone Gottesfeld, Dana on 4/23/2019 11:21 AM wrote:

Received Friday 4/19 at 4:08pm
Hi my love,

It was 3 pages - 1 form of 2 pages and 1 form of 1 page in folder W2. Copies printed and in the mail to you tomorrow. Let me
know when you want me to send to Southern District of New York (your letter said be ready to file).

Love you,
Dana

Sent Monday 4/22 at 11:19pm

MARTIN GOTTESFELD on 4/19/2019 3:08:40 PM wrote
My Darling Dana,

As a medium-priority item for the upcoming weekend, | need you to find a paper or possibly papers from my legal work which
was mailed home from the Plymouth County Correctional Facility. There is definitely at least one such document, and there may
be more than one.

lt/they will be written on lined paper and will have "Substitute BP-8" or "Substitute BP-8 Form" written in ink clearly at the top.
it/they should-be dated for roughly the last week of January 2017 or the first week of February 2017. And the one which I'm sure
exists will mention sending sealed special mail to Rolling Stone reporter David Kushner as well as relevant sections of 28 CFR.
The other(s) may mention other prison conditions, especially the types of things | was publishing at Huff Post around that time,
i.e. lack of heat, insect and rodent infestations, deliberate indifference of medical and mental health staff, leaky ceils, and the
like.

This document or documents should be located in the envelopes labeled "A", "A2","A3","A4","A5", or "A6". If not, then | would
look in the "W" and "W2" envelopes.

Now, to be sure that is a good-sized stack of papers to sort through. As | recall, these documents were written in black ink,
which should help you scan through things fairly quickly. Most of what is in those envelopes will not be written on lined paper.
And most of what is written on lined paper will not be written in black ink. Plymouth County only issued blue pens. And |
predominantly used pencils at the Donald W. Wyatt Detention Facility.

lffwhen you find it, please scan and email yourself a soft copy so that it doesn't get lost. Then be ready to file a hard copy (but
not the original) with The Southern District of New York (as far as | can tell, the unwritten third-party rule here does not apply to
filing things with The Honorable Court and by the time you actually do file it, you will likely be a named plaintiff on that suit
anyways, establishing a clear right for us to coordinate on such filings).

Please also mail me as many copies as you can in a white letter-sized envelope with one stamp. Copies here cost $0.15 per
page and if you are spending the $0.55 on the stamp anyways, then it's likely cheaper to have you make me some extra copies.

Thanks and sorry for the extra menial work.

My Love Always,
Marty
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 12 of 42
TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

This message was sent at approximately 5:27 P.M. on Wednesday, April 17th, 2019.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 13 of 42

  
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 14 of 42

BACK IN THE GO-GO DAYS of 2011 I got into some sort of post-modern running conflict with a
certain declining superpower that shall remain nameless, and shortly afterwards found myself in jail
awaiting trial on 17 federal criminal counts carrying a combined maximum sentence of 105 years in
prison. Luckily I got off with just 63 months, which here in the Republic of Crazyland is actually not
too bad of an outcome.

 

The surreal details of the case itself may be found in any number of mainstream and not-so-mainstream
news articles, from which you will learn that I was the official spokesman for Anonymous, or perhaps
the unofficial spokesman for Anonymous, or maybe simply the self-proclaimed spokesman for
Anonymous, or alternatively the guy who denied being the spokesman for Anonymous over and over
again, sometimes on national television to no apparent effect. You’ll also find that I was either a
conventional journalist, an unconventional journalist, a satirist who despised all journalists, an activist,
a whistleblower, a nihilistic and self-absorbed cyberpunk adventurer out to make a name for himself, or
“an underground commander in a new kind of war,” as NBC’s Brian Williams put it, no doubt
exapgerating.

According to the few FBI files that the bureau has thus far made public, I’m a militant anarchist
revolutionary who once teamed up with Anonymous in an attempt to “overthrow the U.S. government,”
and on another, presumably separate occasion, | plotted unspecified “attacks” on the government of
Bahrain, which, if true, would really seem to be between me and the king of Bahrain, would it not?
There’s also a book out there that claims I’m from Houston, whereas in fact I spit on Houston. As to the’
truth on these and other matters, I’m gotfg to play @y fornow, as whatever else I may be, I’m
definitely something of a coquette. All you really need to know for the purposes of this column is that
I’m some sort of eccentric writer who lives in a prison, and I may or may not have tour forthe king of
Bahrain. “

ASG
“hy

7.

Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 15 of 42

Over the last couple of years of incarceration, I’ve had ever so many exciting adventures, some of
which I’ve detailed in the prior incarnation of this column, “The Barrett Brown Review of Arts and
Letters and Jail.” I’ve watched two inmates get into a blood-spattered fight over the right to sell
homemade pies from a particular table. I have participated in an unauthorized demonstration against an

_ abusive guard and been thrown into the hole as a suspected instigator. I’ve shouted out comical

revolutionary slogans while my Muslim cellmate flooded our tiny punishment cell in order to get back
at the officers who’d taken his Ramadan meal during a search. I’ve found myself with nothing better to
read than an autobiography by Wendy’s Old-Fashioned Hamburgers founder Dave Thomas, and read it,
and found it wanting.

I’ve stalked a fellow inmate who talks nonsense to himself all day due to having never come down after
a PCP trip, suspecting that he might say something really weird that | could compare and contrast with
the strange William Blake poems I’d been reading and thought this might be a funny idea for an article,
and I was‘right, so do not ask me to apologize for this, for I shall not. I’ve been extracted from my cell
by a dozen guards and shipped to another jail 30 miles away after the administration decided I was too
much trouble. I’ve spent one whole year receiving sandwiches for dinner each night, but the joke’s on
them because I love sandwiches. | “ ,

I’ve read through an entire 16th-century volume on:alchemy out of pure spite. I’ve added the word
“Story” to the end of every instance of prison graffiti reading “West Side” that I’ve come across thus
far. I’ve conceived the idea of writing a sequel to the Ramayana but abandoned the project after
determining that the world is not prepared for such a thing. I’ve been subjected to a gag order at the
request of the prosecution on the grounds that the latest Guardian article I’d written from jail had been
“critical of the government.” I’ve learned all sorts of neat convict tricks like making dice out of toilet
paper, popping locks on old cell doors, and appreciating mediocre rap. I’ve managed to refrain from
getting any ironic prison tattoos and feel about 65 percent certain that I’ll be able to hold out for the
two years left in my sentence. And I’ve read Robert Caro’s four-volume biography of Lyndon Johnson
over the course of a month, in the process becoming something of a minor god, beyond good and evil,
unfazed by man’s wickedness.

After being sentenced last January I released a statement reading:

“Good News! — The U.S. government decided today that because I did such a good job
investigating the cyber-industrial complex, they’re now going to send me to investigate the
prison-industrial complex. For the next 35 months, I’ll be provided with free food, clothes,
and housing as I seek to expose wrongdoing by Bureau of Prisons officials and staff and
otherwise report on news and culture in the world’s greatest prison system. I want to thank
the Department of Justice for having put so much time and energy into advocating on my
behalf; rather than holding a grudge against me for the two years of work I put into in
bringing attention to a DOJ-linked campaign to harass and discredit journalists like Glenn
Greenwald, the agency instead labored tirelessly to ensure that I received this very

_ prestigious assignment. Wish me luck!”

6 « In fact I had no intention of doing anything of the kind; it was merely the same manner of idle bluster

that I’ve been putting out to the press for years ncw because {’m a braggart. Actually I was hoping to
_just sort of relax and maybe catch up on my plotting. But a month later, when I arrived at the Fort
Worth Correctional Institution to serve the remainder of my sentence, the place turned out to be an

KAS
MM,

Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 16 of 42

unspoiled journalistic paradise of poorly concealed government corruption and ham-fisted cover-ups.
Even so, I was still reluctant to grab at even this low-hanging fruit. I’d spent the 18 months prior to my
arrest overseeing a crowd-sourced investigation into that aforementioned “cyber-industrial complex,” a
subject which, although important, I also happen to find personally distasteful; the research end
involved going through tens of thousands of emails stolen by Anonymous from the toy-fascist
government desk-spies and jumped-up quasi-literate corporate technicians to whom the American
“citizenry” have accidentally granted jus primae noctis over several Constitutional amendments. I hate
all this computer shit and was actually a little relieved when the FBI finally took me down, thereby
sparing me from the obligation to read another million words of e-Morlock jibber-jabber about Romas/
COIN and Odyssey and persona management and whatever else the public is just going to end up
ignoring until it’s too late anyway.

So I was disinclined to sully the rest of my incarceration vacation by having to memorize a book of
Bureau of Prisons policies and court rulings on due process rights for inmates to see which ones are
being routinely violated by the prison administration, and then run around secretly interviewing
inmates and getting copies of receipts and making Freedom of Information requests and all that. After
all, there already exists here a clandestine network of inmates who do all of this and more, and who
routinely make significant discoveries ranging from procedural violations to outright criminal conduct
by staff and administrators — and, naturally, all of itese documented revelations are generally ignored
by the incompetent regional reporters to whom the inmates occasionally send such materials. Ag.C
happen to know some of the 3 or 4 percent of U.S. journalists and editors who are capabie ‘oF doing
their jobs, I figured I’d just hook one of them up with the prisoner in question, hope that some instance
of wrongdoing gets exposed in print, take more than my share of the credit, put out a victory statement
reading, “No one imprisons Barrett Brown and gets away with it! Mwah ha ha!!” or something to that
effect, and then spend the rest of my sentence doing whatever it is that I do for recreation.

In late March I put my awesome plan in motion, using the inmate email system to follow up with a
journalist I’d provided with contact info for one of the inmate researchers and reiterating that the fellow
had documented evidence of corruption within the Bureau of Prisons. Then, an hour later, my email
was cut off. After a couple of days of inquiry I was pulled aside by the resident head of security, a D.C.
liaison by the name of Terrance Moore, who told me he’d been the one to cut off my email access, as
i'd been “using it for the wrong thing,” which he clarified to mean talking to the press. When I sought
to challenge this plainly illegal move by turning in the BP-9 form to begin the Administrative Remedy
process that inmates are required to exhaust before suing the federal official who’s violated their right
to due process under what’s known as a Bivens claim, the prison’s Administrative Remedy coordinator
simply failed to log it into the system for over a month, finally doing so only after the matter had been
brought to the attention of the press; finally on June 4 he deigned to register receipt of the BP-9,
thereby belatedly starting the clock on the 20 days the prison is allotted in which to address one’s
grievance — and then he failed to respond even by that illicitly extended deadline.

I’ve since learned that this sort of thing is common here, and that in fact I was lucky to get my
grievance officially acknowledged as received at all; I’ve seen copies of forms that have yet to be
logged five months after being tumed in to the unit staff, That would be problematic enough anywhere,
as. it constitutes denial of access to the courts. Bui ifs especially despicable at an institution like this,

Sa S im
Vu

43,

44.

. Case, 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 17 of 42

which includes a medical unit for inmates who require ongoing treatment — because to the extent that
they don’t actually receive that treatment, the only recourse is to pursue the Remedy process so that
their complaints won’t simply be tossed out of court on the grounds that they’ve “failed to exhaust”
that process before going to the judge. I’ve included copies of the relevant documents in prior columns

_ and will continue to provide updates as I take my case to the regional office, the national office, and

finally to the courts, as of course it will be interesting to see whether or not the BOP takes due process
seriously or, barring that, is at least willing to buy me off with a carton of Marlboros.

In the meantime, I continue to have neat adventures. Last month one of the American Indian inmates
invited me to attend their weekly sweat lodge ceremony, which is held in a fenced-off area that each
federal prison is required to provide for ritual use by the Natives. The next morning I showed up at the
appointed time and, having determined that it wasn’t an ambush, I began heiping the 20 or so resident
Indians break up tree branches for fire kindling, something I did very much with the air of a five-year-
old who believes himself to be “helping Daddy.” Next we built a large bonfire (I assisted by staying out
the way and being good) by which to heat up several dozen large rocks that would be used for “the
sweat.” The fire-making process was expedited by strategically placed crumpled-up sheets of the Fort
Worth Star-Telegram, which I gather is not a strictly traditional aspect of most shamanistic ceremonies.
As if to acknowledge this, one of the Indians declared, “The one good thing the white man ever did was
invent paper.” Naturally all eyes were on me, and I knew that this might be my only chance to win
them over. “We didn’t invent it,” I blurted out. “We just stole it from the Chinese.” This produced
aprreciative chuckles all around. “I got a laugh out of the Indians!” I thought exultantly, my triumph so
compiete that I was unbothered by the fact that what I’d said wasn’t really true.

By and by we ciawled into the lodge, a wood-and-canvas structure with a dirt floor, in the middle of
which had been dug a pit to hold the heated rocks that would be providing the extraordinary heat we
would need to sweat out our sins. The flap was then closed from the outside, leaving us in perfect
darkness, and thereafter began the first of the 15-minute “rounds” of the sweat ceremony, which
consisted of all manner of tribal songs, entreaties to the spirits, and sometimes just discussions and
announcements. At one point my sponsor, a Lakota, declared that although superficially white, I might
nonetheless have an “Indian spirit.” It was one of the nicest things anyone had ever said about me, this
polite supposition that I might not really be descended from the fair-skinned race of marauding, treaty-
breaking slavers whose Novus Ordo Seclorum had been built on a foundation of genocide. But
insomuch as I’d spent the bulk of the ceremony not in prayer, but rather in a state of neurotic concern
over whether or not my self-deprecating comment from an hour earlier about whites stealing paper
could have perhaps been a bit more crisply phrased, I’m afraid my spirit would seem to be Anglo-
Saxon after all.

Although undeniably majestic, the ceremony was also something of a disappointment. I had gone into
the thing hoping that I might mysteriously know exactly what to do — how to pass the peace pipe and
all that — and maybe even start singing old Cherokee songs that the eldest of those present would
barely recall having heard from their own grandfathers. Stunned, the Indians would collectively intone,
“He shall know your ways as if born to them,” this being the ancient prophecy I had thereby fulfilled,

and then I would unite the tribes under my banner and lead the foremost of their warriors on a jihad

Hof
Nb.

Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 18 of 42

against our shared enemies, as Paul Muad’Dib did. Instead, the Indians had to remind me several times
not to just stand up and start walking around during the ceremony.

I’m currently in the midst of another adventure, having been placed back in the hole two weeks ago
after a suspicious incident in which staff singled me out for a search of my locker and found a cup of
homemade alcohol, or “hooch.” Next time, then, we’ll take a look at life here in the Special Housing
Unit, or SHU, as the hole is more formally known, and where I expect to spend some 45 days. And
when I get back, there better not be any more Republican presidential primary contenders. You don’t
need three dozen slightly different variations on right-Hegelian nationalist populism from which to
choose. That’s just excessive.

Disparaging Comment of the Day about General Douglas MacArthur:

“He'd like to occupy a throne room surrounded by experts in flattery; while in a dungeon
beneath, unknown to the world, would be a bunch of able slaves doing his work ‘and
producing the things that, to the public, would represent the brilliant accomplishment of his
mind. He’s a fool, but worse, he is a puking baby.” ,

— Dwight Eisenhower

(Quoted by Jean Edward Smith, Eisenhower in War and Peace)

S of S
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 19 of 42

Le yb ad
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 20 of 42.

Martin S. Gottesfeld
Reg. No.: 12982~-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808
The Plymouth County Correctional Facility

Attention: Inmate Grievance Coordinator (IGC)
26 Long Pond Road
Plymouth, MA 02360

Saturday, August 10th, 2019
In Re: Evidentiary Request Pertaining To S.D. NY 18-cv-10836-PGG
To Whom It May Concern: sf |

I hope that this letter finds you well.

My name is Martin Stephen Gottesfeld. My Plymouth County Correctional
Facility (PCCF) ID number is 71225. I arrived at PCCF on Saturday, February
4th, 2017, via special transport directly from the U.S. Marshals Service and [I

left on Friday, February 15th, 2019, via PCCF van to The Donald W. Wyatt
Detention Facility.

I am also the sole plaintiff in the federal case 18-cv-10836-PGG in The
Honorable U.S. District Court for The Southern District of New York, i.e.
Gottesfeld v. Hurwitz, et al. Neither PCCF nor the Plymouth County Sheriff's
Department are parties to this case and it is clear they never will. be... The
facility is, however, in possession of some evidence that I need to admit in
the case and it is my hope that a:subpoena duces tecum won't be necessary
given the mundane nature of the evidence that I seek and the ease with which
it can be provided.

For your convenience, I have enclosed an unexecuted declaration that I
believe would be sufficient.under the Federal Rules of Evidence. As long as it

is true and accurate, executing the enclosed is likely the simplest and
fastest way forward.

If, however, you would like to provide other documents to satisfy this
request, then those other documents would have to meet federal evidentiary
requirements. For your convenience, I have included copies of Fed. R. Evid.
803, Fed. R. Evid. 902, and 28 U.S.C. §1746. I know from experience that the
PCCH Tegal Department is thoroughly competent to provide further guidance in
answering this request. ©

For your further convenience, I have enclosed a self-addressed, stamped
envelope (SASE) for your use answering this request.

If you should have any questions for me, please do not hesitate to ask.
With gratitude, .

LO pro se

. = Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 21 of 42

Declaration Under Penalty of Perjury:

I, 3 declare that the
LBoint Name |

following is true and accurate to the best of my knowledge, information, and
belief: |

1. I am the inmate grievance coordinator (IGC) for the Plymouth County
Correctional Facility (PCCF) in Plymouth, Massachusetts, and an officer of the
Plymouth County, Massachusetts, Sheriff's Department.

2. I oversee PCCF's administrative remedy program as contemplated by 42

U.S.C. §1997e(a).

3. L have reviewed the records of former PCCF inmate Martin S. Gottesfeld
(PCCF ID number 71225).

4. Based upon my review of the records of former PCCF inmate Martin S.

Gottesfeld, Mr. Gottesfeld arrived at PCCF and was booked into the facility on
Saturday, February 4th, 2017.

5. Based upon my training and experience as the IGC at PCCF, I know that
PCCF does not participate in the Federal Bureau of Prisons (FBOP) inmate
administrative remedy program, 28 CFR Part 542 Subpart B.

I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the
foregoing is true and correct. uo

Executed on

 

|Peint Date |

 

[signature |

- Page Lof i -
 

“Raunely mnenye Sree METI Mn J WONTTUED Ye REE

’ ainusosn

 

\ “wwopuagep sys isties sem iuowSpal ayy usuRyseadiy
sapoue asodund 20} ote jeuunso © ut Jomoasoid oy) Aq parayo won (2)
ue suaugpal yr
p f
oO treak 8 umn JOU
Jo) wwounosdun Aq 20 reap Aq aiquystnd wy v 307 Sem BoHsAvOD am (B)

NI : ‘ead
@Prabawues ofou w row ing *eajd Ayin8 50 7

CLs tepepno Jo mausient uy 2 yo sousping uonoewaD mnoyaug 0 fo navespny (22)

jexuassa rary Au oaoud 02 pannupy st aDuapiad ain (O)

 

 

Joye paraius som 1awiSpal ay (y)

oD) “anjonumyp £,tosrad ay) Sun2avos Aunusoa >yI
EEG HOT sword & Booure voneindes y saizneny Busse vonvinday (12)

“YOUTH 39 ‘DIRS

MRURuCD mys OL THOdL! STUDAD [eaLOITY MUDUDS ZuwZI9UuOD 10 ‘puT] Sy) WAYS WHpr swoIsTD

30 AYUNURNOD Dt TE PUES JC: SoUMpUNOG BuEIDIUOD—-AsiDADSIUOD amp B3qYoq Burst MC qUMABTC
3 uoNeinds: y “Comp josuan 40 sayopunog Funuasvey wonnmdey (oz)

 

     

ys 10 ‘oBewreus 10 ‘voridope ‘pooyg £q diysuotryoa “qieap

Sinus ‘Kiysooue “ocumsi8ay “voudope “ying s,uosved ayy Fmassov0s—Kyununu0s
20 saimposse s,vosod 7 Suowe so-eSmumu 30 “voudope ‘poojg hq AywRy

Ro ve Auouie uonemdas y “Ceotsnyy Kung 40 ouorsey Sumusooue uopoindey (61)

 

xo We SE PAAfogar LOU ING DdVApIAD OIUY Pras oq Acus TUSUIAIEIS 94) *POUNLPE JT

 

cl “sanog [moral Aq 30 ‘Aeoumsar ,uadse soqpour Aq ‘Auounss; 20
aapupe sade om2 Ae Aysoqine ajgeyay & se pausygeisa x voneotiqnd ou (a)
pire ‘uoncuwexs toanp wo wadxa 2c £q uo potjad 20 UotMuERYD-s5019
Fssounm vadea ue jo wonuone om or poyea sy yuma 7 Cy)
® ‘gt roqydured 40 “peorpoued ‘asyeayy & ut

Fpemeiues quauarnrs y srayyduing to “snaypouag ‘sominady pausory u} swuswoiDIg (St)
im soy mpi
Wy suossnd £q so oygnd ay 4 uo poyax Ayesauad ame roy! svopEpduios rao 30 ‘saLO}oNP
‘suoumonb ANY FUONOINGNY soDsaUWOD snpUIS pu sHodsy IyOH (LT)

 

-pouyqeise 51 Anonvayine osoym pun *gggT ‘1 Ament 920/99
pgs fem ywyT IuoUMOOP © oT URUDTES Y “AVUMD0g mUAIoUY Ut sueUareIS (91)

-yusunoop ay) jo wodind oy} 40 eaUDIEIS aU JO YIN BYE

-moaenay mare mon, MINH A970 WERE PURLEY

 

t s7nUsasn

18-cv-10836-PGG Document 10

Case 1

“U1)206 AMY
Jo svurmasinbas agpou 2p 325w Ismet OMe HavEderd ayy “(Z1) 20 (14)z06 AMY Jo swHTUIDANbOE
1159 S47 qua SoydLI09 Tey? Gostad pay;end v fo LOIN Aq umes Re “MOHD
kp Jo ssaoaud  Xq paresnuayym 40 ‘umypau afiruors ‘s21nop stonseja ue oy pordoa
TEC fly 40 ‘wnipazy afnuolg ‘aaiing stuosna|y wo woaf poido ving payfisi2D (61)

    

   

 

   

“Uren 21NY Jo stwaWaRNbss donOW ay TOW Ose ISN TaUOdOSd BBE (Zt) 10 (1 ZOE

‘rommedly mien pe AIP 72 TONER eH

 

t SImsosn

 

pausyuce juowaris y Xusdog uf isacaqiyy wo Wa{fy IDYLL FIuOUMIOG ut NUAUAEIS (51)

~sogyo amy Ut puny yay Jo steaUNDop Binprords sazsoUINE aAIMS e (3D)
pue ‘eojo oygnd « us day st pso2a1 out (a)

nudes aary on siodind ox uosund yous £q Aloanap mt pur SuuSis sv yes Zuoje
Wuounsop papiozo1 Jeurfu0 oy1 jo mais sys saosd OF pormAUpE H} pyooal 24 (¥)

 

 

ussdosd i ysoroqul Un yoayye JO Yst|qeIs9 o1 muDdand IML
Iwoushoop jo piossy au vGuadoug serous wp taffy wis, scunsog fo sp1099y (1)

“soysnar young 50 un ue uo BarsBu2
30 yuLtod & uo wonduosDy ‘Buy v Yo SuinesBea ‘uuyD ‘ABoqvaued ‘9jQiey vse YoRs ‘prOsas AIA
3 a1 paustuos Arory Aqnuiry Jo feuossad rnoge 19Fy Jo TUNE Y SpeOrY Arnis (C1)

 

“y s9yo 2am
SyQeuoreas 8 VIUTEM 30 rE ax 30 SUN UR FE panes] UIAg Any o1 SuOdNd (9)

pue Huoumuons B pososUTUpE
40 Auowasos smyuris 30 sBeumu ¥ ponugyed osiad ayy wey Simson (A)

 

u90 Te stp uOJad
0} a] Ag Jo woremmS20 snore: w Aq pomuoMNE sy oys wOSsed © Aq ape (y)

:arpoyruaa 8 vl pawieiuoD
yoy 30 wowsIMs y ‘sawoweTD anpwg puD “wsydeg ‘eBowunyy fo soIDayflis2D (ZI)

suoreue®ie snot
1B jo prover ay AjitnBoz @ uy pouTDyvo “Azorry Aunty 20 jevossad Jo syauy muRs Jo “ABeULsrUL
40 poo Aq diysuonea: ‘uinap ‘so10aIp ‘oSeuscur ‘Asjsooue “LomnsSa| “yENg Jo nmowoINs
y Lory dying 40 ouossag Buiuszquey ruoyonuedig snosSyay fo spose (11)
svorsolge B41 20
SONOU DY) J0j AWE FHDTATTP C SSS pANOD DYi Asd[UN—-soHOU ay] SurAlgoaT Jo SKup ¢ UYTIM Suny
bY 399{q0 1OU SSOP WepuAjop ap pur ‘our aIGI>q sKep pT Seay Ie IUOIN Imp: JO SOROY UO)
sopiaoad uotreayisoo © 2240 01 spusiny ym Jomsesord v ‘suo mmuTURZO UME (AT)

 

pun puny rey) Jo JON t 40) WRLDINIS IO
puosas e iday Aurnas aauo oqgnd est Ysix9 so snd90 rod pif sont 8 (i)

JO S3s1va 10u Soop woUOIMS £0 PSO aH (A

 

“nounshy are ates mE a 70 HORS pe me et

t winusgsn

 

any JO swowonNbas wovfesynss9 oul Ura
hq uous $B “ynsei atemaon un ssonpord req) WSIEAS 20 ssa00xd owONDIa UC Aq parnsouad
puosss y “waiks 40 ssmDerg oiwouseyy wo KQ paiuaian Fpsozey pauftsa (EI)

11206 >IRY Jo siuau2ARbos
Doyo ay team om rn yuoOdad any “pousls st uogRayya9 aq’ asym Anomoa ay
tn Aouad yeurunso e 0} soqeu oyp THA"GRS pinom ‘open A/ssyty jE A Jou & UI peodis 99 ssnu
‘oyna whos swasdng 20 aimess jesopa) © ipim Bur<jdarog uct sayped ‘UuoNeoysUeD sq) “sMOIID)
3206 2imy Jo smuourozINbor aay stoate MER PrOdDs UreIOy e JO Ados ¥ 40 jrUsBI0
2 u} Kuanoy poronpuo; duojnBay v fo spuosry vBjas0g prea (zt)

“mae sAuoeyD
on Ayunoddo sag t sey umd om roy os —tonsodsn 20} aiqniinae vonesytUDs pur prozas
Dip afew ISM puE—prcdd) AY. IYO OF OK Dy Jo SoNOU UNTIM siquosTaT ued assoape
seus qwauodosd sgt ‘BuLeay 10 aun aI s3qIAg “NOD auadag ayi Aq poquosasd ayn
3 ag Sinseis pruapas e yim soyduros imp UOsIS paylonb syouT 20 weIpNIsND dy2 JO WOHEIYIIIAD
1 £q umoys se (OHv)9)c08 aImy JO SWuuasbes ay) sro Tey proses SIEAUOP tJ AOD
¥ 20 joudtuo ay, Xnanay parnpuog AuanSay v fo spuoray ausswog patfieD (11)

   

 

  

 

 

  

-opusypne 10 auynuatl goes earud 40 Ajongidaunsoad 99 0} Sastysop omNeNs yep) &
ae asia Syrtue so “yuownsop ‘aanreusls y smuNIg poLapey vsepur suondumrady (OI)
“anny fejououmutoD perouod Aq pomoyyR wosxs out 01 ‘swownsop parejas
pce 4; uo osmteulys & ‘sada jerouauNUeD “ouaunZ0g parDjay puo sodey JorDs94IWI0D (6)
*squouspopnounjge ayC OF
pamoqine st oy soaqyo satpouR 30 syqnd Amou v dq parnoaxa Aprysmy 51 To TWoUApaMoUysE
go attoyiuso =e Aq poqunduosse woumoop y “ssumseg paSpsmtonay (g)

  

-yoru09 10 “diyssoumo
panty of Suisodind jaqey 20 “Set “uses ue

0 Semyeypuy poe ssaursng Jo assnoa ayy uy paxaye ttaaq
ius uy “2y17 ays puo suondurosuy aps (Z)

yroipouad
40 sodedsmou © 9q 01 Sapsodmd peso pod “soypouag fim svadodenay (9)

“Aysourmte aggre v £q
ponsn aq 01 Sunsodind uoreangnd saypo 20 “wolydwed "yoo9 y suonoDyane pe1>uf70 (S)

sunny auisstng sy Aq paqussad 9[n2
40 ‘pinvers euDp9) & (E} 40 *(Z) “CL)ZOS 91M Yate sayjdutoo yey) oieaysu99 & (et)

10 Sworynayesa0 ays ayeUL OF pazwOUTHE woszOd JaLOUR 30 GeAPoIsTO ByI (Y)

+hq 1991109 se pay99

erue ly mpg Srey Aza Jo WIPERS PE ma PL

 

z FTINUSISA

Heqz aaosd 01 ponuupe st noNeoyT sd 20 AuownsaT aH (Y)

 

ye wouarers 20 proner sygnd e osojosip 02 payiey yaseas waliyp
8 ARII—296 AIRY S9pEN VONToYrID2 # Jo—UOUMSD | ‘pioDay INQHY D fo 2ouDsqy (Ot)

 

14s SouMpIODG tT Aa;UO oNGNd BOF
posiodas 41 ‘oSeurmw 10 “yreap “ying ® JO psoosi Y “sopsHONS poIL4 fo spaoday onan (6)

“ssouquomisnn so y9e] © SIROIpIN sszuMSUNSN
AIO 30 voTEMUALY Jo ADIOS By IBY] MOYS OU SSOP woveddo ayy (g)

par ‘uoneSassat pazuoyine Atjea] © wosy sSunpiny
Tray “asco pou w oT jUdUTUIaAOR OUT ysuIETE 30 o5Ro

 

 

420 tyouosind wowsoz07ua-mey Aq ponsosqe Jonette ‘ase yeanuysD w MR
“Sinpryoiy rou ing ‘odors 0} Aanp ye8o w s9pUN ay POArssgO suet (I)

 

noe sao ay (1)
cane ses. Oy)
HL sagyo oygnd e yo sumwaress 0 psooas y spz02as angnd (R)

-SsounOMIAN JO AOR, W OTeOIpKY SSoemsuINaN!D J040
20 aonMUNEA 943 JO amos IQISSOS sy) JOR MOUS 100 Soop woUEddo a1 (9)

ue ‘puny yeyl fo so) ymus & 20} 1day A[seyNBox sem pr0das v (—x)
feyxo 40 ano90 tou Pip 22NvEUE aM IY) aAod 01 poRRUpe F] dDuaprAR ay CY)

31 9) UdeaBared cy paguosop proves ¥ mr popnjouy
you $1 Jan Emp SouDpIAg ~MuaHoo paronpuos dysnjnSex v fo proves v fo souosqy (1)
“ssounyuiomisiu go xDF] © oyearpn voNesdasd so sooumisUINOND
30 poyjout ay) 40 uoHHTULINZTE Jo vamos 2g Tey) MOUs 1OU Ss0p uauDddo ay! (3)
. pun tuonesimsss Supnuad
‘arvare tes 30 (Zz) 20 (11206 2INY UIE soAdUIOD yRYT UONROgTYID w Aq 10 “SSUNIA P:
JayVOVS 10 umporsNa ayy jo Aoums>) sq) Aq UMOYS se SHONUPUOD assxp TIS (a)

shuanon rey Jo saseed mou ¥ sem proso1 ay) Buyout (9)

 
 

 
 

‘nyoid 30} 108 20 soqym “Buea Jo ‘opRdna90 ‘uoMmeUETIO ‘ssomsNG
2 Jo Auayse patonpuos <ysninfas © Jo 261n09 oq) ut idoy Fem prooM auI (A)

taGipoyeouy, tata aosut0s—Kq

TREES sen OUR ADI 2p JONARETING PU EVEL

 

t zinysosn
53 kdoo ayn jar, Xq parzoyrne sn saiyo aygnd © ay poyy 50 paprossl sea imp ywoumsap
330 Ada w 4o—psod9s jeroyjo un jo Adoo y “spuozay oyqng fo sedan payiuaD tr)

suopeaist102
pruy yRoyRA Jo ya Arcununs paisone ue Aq paouspias aq 07 U oye (a)

 

20 twowwaynuze9 jou oKpIAN ONUDYINE AjonduMsosd Se poioIt aq 1 eM APIO (¥/)

saaipia ‘ones poo soy ‘Kew ymos ayy ‘Aaemooe pur

 

  

ssauoinnua’ Jo o1nm11199 OsoyM [eIOIJO 7
Jersyyo pue ommyeuBls ay: Jo ssouaninuad oyp saya rey) uoEaytuaD jeuy B Xq poluedWoDss
3q IEMW TWowNIOP dy “OF OP OF MEE sAnUNOD UBIDIe; B AQ poROWNE mL ONM UosEd
2 Aq pmisolw 20 poudls 39 01 suodind yy susunsop y “sammoog 2ngng US}eg (6)

sauunuad 9 arrapudis
Sup rey por Ayordes rroyyo oy) soy souls aq2 aEGI—IuDfaAINbe sy 2o—jeoe JOpun soIgAT9
Ana sures 304 SOnIMp JEIDUFO Pur teas w sry OYA sOaIZO ongnd souIouT (<1)

par ev }C1)206
aig vy pouree Apa ue zo aaojdus sp somo ue yo suninudys o42 samaq Hv)

 

 

2p as ou sieaq ramp twouTop
poy puo prudig asp mq pajnag ton aay soy sruaumo0q DiIgNg onsmUEG (Z)
‘uopersane so uorinzaxa uf 2q 01 Zonsodind asmneusis & (g)

pur ‘onoge pawre Aniue Aur jo Jo01o 40 ‘KousBe Swsunredop
140 Ssoqynu9 asaif yo Aura jo worsuapgns jeotged v ‘spurysy aytoeg ayp jo Ksowssay, snd, oy favOZ
eur cumeg 2ati0} a4 SsoItIg PaNUA 2p Jo Lorssassod Jesu; 40 ‘KioyLIe) “ypyremuouRED
sip ‘ows Aus ‘saieig PONV =f JO Wy oq O1 Bmodnd pros & Cy)

 

 

 

sermag Tey WNDOP Yy “PaLBIS pun payors aay IOUL sINalURIaG BaNe BUsewEG (1)

:ponupe ag 01 29ps0 et AyanuoyINE
MICA URINE Z}Os O30 DOUOpIAD Jo sum SuiMOHO} OL

 

{Jo DouDping otswaixo ou aAnbaa Komp

BupwapwoyIY-N9g A] FUL SUDPTAT “706 OTH

Nom Bly mH eNO, ARTE JO WONTURD Pu FAH
1

T ainasosn

 

PONAUSEEL] UONMULTONA WoR JO—Kq DUN) 2p stau Jo ww Ape sm prodaZ OM (¥’)

1 sisouStp 10 ‘uordo
‘uorypyos “juors ‘ioe un 30 proses y “Wow paronpuod dyiojnBas 9 fo sprooey {9}

 

“hurd asiaape im 43 panyo
1} Atuo uqiyca us se poatooar 99 Aww Inq soUspIAd OHA Posi aq Aru prOdes Sy *POURUPE JT

-ofipamouy s,ssouiim ay syaayoa AprUND.e (2)

pur ‘Aroulau §,ssowiia

“syn ur ys sem soneur our aye sour ayn fq poidope so apeu sem (11)

sknreznooe pue Any ApS 01
Snows om qfeod2 youunD Mou Ing Hoge AoUY SoUO SEBUNM Dp TLE t UO HI Cy)

sep propal y way2ayooay papsorzy (5)

-aened puxduad sty 40 ‘wordaDut
sinin ‘suowusuas so sworduks qwosnid 40 sod ‘Ksoisiy jesipaus seqiiosop (1)

par
tununran 30 ssouSeip yearpaw—or isupsed Aiquuosmos si pum—soy opew = {¥}
Amp wousIms y Tuaunneds 40 sysouBoig yooIpapy sof apoy masuarDrs (5
Ws ssuereysop am) jo sua}

0A 21) 01 Saroyos 1 ssaUN Ponanag 30 paxoquiswiad 1999 ay) 2xoud 04 JoH!Eq 40 AOU

   

by Jo wows y “ompueg porskyg 20 ‘Jouorowy pony Supmsg-1oy2 (2)

<posnea 3 pi uaUTAIOK Jo SsaNrs Sip LapUN sem HETSOp OM
Diy Dpeur “sonspuos 40 OAD BuLjUTIS UOT FuNTIDE wowAIRS Y PoKMUINE poNIXT (Z)
“yt pantgoad smumoap agi zoye Ajaveypourun 40 apn ope
svornpuos 20 tiaag uv Squads 20 Fyquosop mswarEs y worsmudwy ava wased (1)
{SSOUIEA BRD a]QRyIMAR 81 1EEINIOIP
Dy sDTONM JO ssaipunSos ‘Kesrmay asee ou sup Aq popnisies IU a7 AMONG, SLL

SSOUTEAL HS ALQMUMAY 8] TURAMEAG
2p OUI AA Jo SSDIPARToY —AecsRDY seMMAY a1nyY aq 91 FUONsINT “COR IU

mamaSy sory ree] AAMT Ap JO FeO ete TE

1 sosn

+ (esrreuBys}

“(erp uo parnsoxg 1921109

pue ona) 5} Sinogos9} oy) yet Aanfind Jo Arpeuad sapun (arms 30 “Ayaan *Ajs4499 20) daryaop

14 SHUTOMUORRUOD 20 ‘suOIssDssod "sasONLIN) $1 ‘SIRI POM OM GAIA POmoax9 J] {z)
“afosmevBis)

 

 

 

-{orep) uo pomndoxg] “199202.

pur ann 9 SuoBox0y a yoq RoUSUEY Jo SOMME POUT) ox Jo sary at sOpUIN Asnfsad JO

Aypuad sapirn (areas 40 *Astson ‘Agus90 20) 220}99P 1, 259HE1S PAUL OH) INK PmNO¥D JT (I)
suu1o) Surmonoy our AyTonAsgns ut ‘patep poe ‘dsnfiod yo fined pon
anu su “any dq poquasqns st fay wosiad yons jo Burm
‘vonuseaap womsun aun a panosd 20 ‘paysyqensa ‘paauopiao “powroddns 2q "roay> pus 3030) mt
‘shew sovnen yons “Coygnd Armou 8 ums sayio feo paytoods & axoyoq uDyeI 9q ot pannbar
{yi80 um 30 "2ayjo Jo UIvO Ue 10 ‘totnrodop w vem Sour0} atues oy RuryeUs vossed au Jo Sina
1 anpyse 20 “gIeo ‘yours ‘sreaytN99 “BoRIEDYLAA ‘vonEMooP woMs 111 £4 porosd 10
-pansyqmse “pasuapyaa ‘povoddns 99 0} ponawzed 40 paymbal 5 19yseu Aue "mr 0} wonsind apes
justannbas 20 “uapro *vone|ASas ‘sjnz Att opuN 30 SOIeIE PINT] 9y2JO ae] AUT 2dpUR “sDAI2D4AA

 

  

 
 

Ainfred jo Ayjtuad spun suouempoap wromsup) “orer §
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 23 of 42

The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgments Involving Personal, Family, or General History, or a Boundary. A
judgment that is admitted to prove a matter of personal, family, or general history, or boundaries,
if the matter:

(A) was essential to the judgment; and
(B) could be proved by evidence of reputation.

(24) [Other Exceptions. | [Transferred to Rule 807.]

USCSRULE 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
 

 

Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 24 of 42

The Plymouth County Corcectional “Facility
Office of the “Inmate Grievance Coordinator *
26 Long Pond Road
Plymouth, MA 02360

    
   
 

UNI TEO STATES

 

[ Bical POSTAL SERVICE»
|. S TRACKING #
a8 : ‘Mactin S, cottesfeld
$2 oe Reg. No. 12982-1004 ° ht
Re Federal Gorrectionak Institution ce
9114 9023 0722 4293 0879 9 P.O. Box-33

 

“Terre Hautes Me 47808

 

 
et Martin S. Gottesfeld

Ree. No.: 12982-104
Federal Correctional Institution

P.O. Box 33
Terre Haute, IN 47808

UNITED STATES:
E POSTAL SERVICE @

pee i 9114 9023 0722 4283 0879 57

FOREVER Usa
FOREVER Usa

USPS TRACKING #

POREVER USA

babel 400 Jan. 2013
7680-16-000-7948

 

“Saturday, August 10th, 2019, Houston v. Lack, 487 US 266:(1988)

 

ce
Vor

x
A eras
( “
oo Pe

)
i? ¢ t
Ven

\
rt

PERS
P |

\
ec

Cow

f\
i
j
vy
6
Cort
2.

f
A |
A
re
\ 7)
ANY) AY
Se
TM @VQAC

Ay
Zf

oe
6

 

 
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 26 of 42

   
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 27 of 42
YS OPI

§ 541.25 Notice received when placed in the SHU.

You will be notified of the reason(s) you are placed in the SHU as follows:

(a) Administrative detention status. When placed in administrative detention status, you will
receive a copy of the administrative detention order, ordinarily within 24 hours, detailing the
reason(s) for your placement. However, when placed in administrative detention status pending
classification or while in holdover status, you will not receive an administrative detention order.

(b) Disciplinary segregation status. When you are to be placed in disciplinary segregation status as
a sanction for violating Bureau regulations, you will be informed by the DHO at the end of your
discipline hearing.

[75 FR 76263, 76273, Dec. 8, 2010; 76 FR 11078, 11079, Mar. 1, 2011]

[EFFECTIVE DATE NOTE: 75 FR 76263, 76273, Dec. 8, 2010, revised Subpart B, effective
Mar. 1, 2011; 76 FR 11078, 11079, Mar. 1, 2011, delayed the effective date of the amendment
appearing at 75 FR 76263, 76273, Dec. 8, 2010, until June 20, 2011.]

§ 541.26 Review of placement in the SHU.

Your placement in the SHU will be reviewed by the Segregation Review Official (SRO) as
follows:

(a) Three day review. Within three work days of your placement in administrative detention
status, not counting the day you were admitted, weekends, and holidays, the SRO will review the
supporting records. If you are in disciplinary segregation status, this review will not occur.

(b) Seven day reviews. Within seven continuous calendar days of your placement in either
administrative detention or disciplinary segregation status, the SRO will formally review your
status at a hearing you can attend. Subsequent reviews of your records will be performed in your
absence by the SRO every seven continuous calendar days thereafter.

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 28 of 42

(c) Thirty day reviews. After every 30 calendar days of continuous placement in either
administrative detention or disciplinary segregation status, the SRO will formally review your
status at a hearing you can attend.

(d) Administrative remedy program. You can submit a formal grievance challenging your
placement in the SHU through the Administrative Remedy Program, 28 CFR part 542, subpart B.

(75 FR 76263, 76273, Dec. 8, 2010; 76 FR 11078, 11079, Mar. 1, 2011]

[EFFECTIVE DATE NOTE: 75 FR 76263, 76273, Dec. 8, 2010, revised Subpart B, effective
Mar. 1, 2011; 76 FR 11078, 11079, Mar. 1, 2011, delayed the effective date of the amendment
appearing at 75 FR 76263, 76273, Dec. 8, 2010, until June 20, 2011.)

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 29 of 42

§ 541.33 Release from the SHU.

(a) Administrative detention status. You will be released from administrative detention status
when the reasons for your placement no longer exist.

(b) Disciplinary segregation status. You will be released from disciplinary segregation status after
satisfying the sanction imposed by the DHO. The SRO may release you earlier if it is determined
you no longer require disciplinary segregation status.

(75 FR 76263, 76273, Dec. 8, 2010; 76 FR 11078, 11079, Mar. 1, 2011]

[EFFECTIVE DATE NOTE: 75 FR 76263, 76273, Dec. 8, 2010, revised Subpart B, effective
Mar. 1, 2011; 76 FR 11078, 11079, Mar. 1, 2011, delayed the effective date of the amendment
appearing at 75 FR 76263, 76273, Dec. 8, 2010, until June 20, 2011.]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 30 of 42

ot

 
_ Case 1:18-cV-10836-PGG Document 101-7 Filed 11/27/19 Page 31 of 42
“2, (2. Cn Me Ve

Rule 18. Place of Prosecution and Trial

Unless a statute or these rules permit otherwise, the government must prosecute an offense in
a district where the offense was committed. The court must set the place of trial within the district
with due regard for the convenience of the defendant, any victim, and the witnesses, and the
prompt administration of justice.

HISTORY: Amended Feb. 28, 1966, eff. July 1, 1966; April 30, 1979, eff. Aug. 1, 1979; April
29, 2002, eff. Dec. 1, 2002; April 23, 2008, eff. Dec. 1, 2008.

USCSRULE 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 32 of 42

- an > 1

  
—
le

C6 IN

~ e {TRONS OSSO-PCE Document 101-7 Filed 11/27/19 Page 33 of 42
© WV :

Rule 46. Release from Custody; Supervising Detention

(a) Before Trial. The provisions of 18 U.S.C. §§ 3142 and 3144 govern pretrial release.

(b) During Trial. A person released before trial continues on release during trial under the
same terms and conditions. But the court may order different terms and conditions or terminate
the release if necessary to ensure that the person will be present during trial or that the person’s
conduct will not obstruct the orderly and expeditious progress of the trial.

(c) Pending Sentencing or Appeal. The provisions of 18 U.S.C. § 3143 govern release
pending sentencing or appeal. The burden of establishing that the defendant will not flee or pose a
danger to any other person or to the community rests with the defendant.

(d) Pending Hearing on a Violation of Probation or Supervised Release. Rule 32.1(a)(6)
governs release pending a hearing on a violation of probation or supervised release.

(e) Surety. The court must not approve a bond unless any surety appears to be qualified.
Every surety, except a legally approved corporate surety, must demonstrate by affidavit that its
assets are adequate. The court may require the affidavit to describe the following:

(1) the property that the surety proposes to use as security;
(2) any encumbrance on that property;

(3) the number and amount of any other undischarged bonds and bail undertakings the
surety has issued; and

(4) any other liability of the surety.
(f) Bail Forfeiture.

(1) Declaration. The court must declare the bail forfeited if a condition of the bond is
breached.

(2) Setting Aside. The court may set aside in whole or in part a bail forfeiture upon any
condition the court may impose if:

(A) the surety later surrenders into custody the person released on the surety’s
appearance bond; or

(B) it appears that justice does not require bail forfeiture.

(3) Enforcement.

USCSRULE 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 34 of 42

(A) Default Judgment and Execution. If it does not set aside a bail forfeiture, the
court must, upon the government’s motion, enter a default judgment.

(B) Jurisdiction and Service. By entering into a bond, each surety submits to the
district court’s jurisdiction and irrevocably appoints the district clerk as its agent to receive
service of any filings affecting its liability.

(C) Motion to Enforce. The court may, upon the government’s motion, enforce
the surety’s liability without an independent action. The government must serve any motion, and
notice as the court prescribes, on the district clerk. If so served, the clerk must promptly mail a
copy to the surety at its last known address.

(4) Remission. After entering a judgment under Rule 46(f)(3), the court may remit in
whole or in part the judgment under the same conditions specified in Rule 46(f)(2).

(g) Exoneration. The court must exonerate the surety and release any bail when a bond
condition has been satisfied or when the court has set aside or remitted the forfeiture. The court
must exonerate a surety who deposits cash in the amount of the bond or timely surrenders the
defendant into custody.

(h) Supervising Detention Pending Trial.

(1) In General. To eliminate unnecessary detention, the court must supervise the detention
within the district of any defendants awaiting trial and of any persons held as material witnesses.

(2) Reports. An attorney for the government must report biweekly to the court, listing
each material witness held in custody for more than 10 days pending indictment, arraignment, or
trial. For each material witness listed in the report, an attorney for the government must state why
the witness should not be released with or without a deposition being taken under Rule 15(a).

(i) Forfeiture of Property. The court may dispose of a charged offense by ordering the
forfeiture of 18 U.S.C. § 3142(c)(1)(B)(xi) property under 18 U.S.C. § 3146(d), if a fine in the
amount of the property’s value would be an appropriate sentence for the charged offense.

(j) Producing a Statement.

(1) In General. Rule 26.2(a)(d) and (f) applies at a detention hearing under 18 U.S.C. §
3142, unless the court for good cause rules otherwise.

(2) Sanctions for Not Producing a Statement. If a party disobeys a Rule 26.2 order to
produce a witness’s statement, the court must not consider that witness’s testimony at the
detention hearing.

USCSRULE 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 35 of 42

HISTORY: Dec. 26, 1944, eff. March 1, 1946, as amended April 9, 1956, eff. 90 days after April
9, 1956; Feb. 28, 1966, eff. July 1, 1966; April 24, 1972, eff. Oct. 1, 1972; Oct. 12, 1984, P. L.
98-473, Title I, Ch I, § 209(d), 98 Stat. 1987; March 9, 1987, eff. Aug. 1, 1987; April 30, 1991,
eff. Dec. 1, 1991; April 22, 1993, eff. Dec. 1, 1993; Sept. 13, 1994; P. L. 103-322, Title XXXII,
§ 330003(h), 108 Stat. 2141 April 29, 2002, eff. Dec. 1, 2002.

USCSRULE 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-7 Filed 11/27/19 Page 36 of 42

cv

-

 
4/12/2019 Case 1:1 8c DI SEARE Geri antentels Aenviees:Fachylealo 15 FAS Y Prseeay YP 42

       

Guardian Hacktivist’ Martin Gottesfeld
Convicted; Faces Up To 15 Years In Prison

 

By FRANK CAMP (/AUTHORS/FRANK-CAMP)

August 4, 2G10
Ww @FRANKDCAMP (HTTPS://TWITTER.COM/FRANKDCAMP)

 

On August 1, 2018, "Guardian Hacktivist" Martin Gottesfeld was found guilty
on two charges — conspiracy to intentionally damage a protected computer in

violation of 18 U.S. Code § 371, and intentional damage to protected computers
in violation of 18 U.S. Code § 1030 (a)(5){A).

As aresult of the conviction, Gottesfeld faces up to 15 years in prison when he is

sentenced on November 14.

lf you are unfamiliar with the case, check out my previous coverage below prior

to reading further:

» The Story Of Martin Gottesfeld: The Hacktivist Who Faces 15 Years In Jail For Trying To Save A Young Girl's
Life (https://Awww.dailywire.com/news/25476/story-martin-gottesfeld-hacktivist-who-faces-15-frank-camp)

httos:/jwww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp “4116
4/12/2019 Case 1:18: aad OG BEeME GartiDentestals GprvOted Tracey] eel"g IIE PPSAYOBe Ye 42

© Jailed Hacktivist Martin Gottesfeld Fires Back At Prosecutors Who Are Trying To Keep Him From Using
‘Torture’ Defense (https://www.dailywire.com/news/2837 1/prosecution-trying-keep-jailed-hacktivist-martin-frank-

camp)

© ‘Secret Docket’ Revelation Has Jailed Hacktivist Martin Gottesfeld Filing For Case Dismissal

(https://www.dailywire.com/news/29833/secret-docket-revelation-has-jailed-guardian-frank-camp)

e Potential Judicial Conflicts Of Interest Arise In Martin Gottesfeld ‘Guardian Hacktivist’ Case

(https://www.dailywire.com/news/32698/potential-judicial-conflicts-interest-arise-martin-frank-camp)

e EXCLUSIVE: Interview With ‘Guardian Hacktivist’ Martin Gottesfeld

(https://www.dailywire.com/news/31935/exclusive-interview-guardian-hacktivist-martin-frank-camp)

| had the opportunity to speak with Gottesfeld after the verdict. The following is

our conversation:
DW: Is there anything you want to say in the immediate aftermath of this verdict?

GOTTESFELD: Yeah, an underreported aspect of this, which is kind of a silver lining, is that
the jury didn’t go with the government's narrative of potential harm to patients. The jury was
asked a question on each count — "did this alleged act effect or potentially effect patient

care, diagnosis, treatment, etc,." and the jury refused to say yes on both counts.

The government's entire narrative against me has been that I’m a reckless guy who
potentially imperiled the hospital’s most vulnerable patients, and that’s what they've been
using as a cudgel against me for two and a half years. Multiple news outlets didn’t go with it,

and neither did the jury.

What they’ve convicted me of is costing the government money while they were crippling
and torturing a girl in a wheelchair. They convicted a guy for helping a child; they convicted a .

guy who didn’t harm a soul.

[The jury was asked on the verdict sheet to answer "ves" or "no" to the following

nitectinne
. https:/Awww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp 2/6
411212019 Case 1:1 Sedvriled B86 G Gari aonestele Gontidds Facies plo 1b FeP/s D Pra Bator 42

MLIL ILIV Into

(1) Did the offense cause loss to one or more persons during any one-year period

aggregating at least $5,000 in value?

(2) Did the offense cause the potential modification or impairment of the medical

examination, diagnosis, treatment, or care of one or more individuals?

While the jury answered "yes" to the first question on each charge, they specifically

asked that the court "consider a verdict including only one of the subparagraphs of

each charge," meaning that they were seemingly unable to reach an agreement on the

question regarding harm or potential harm to patients.]

 

IF YOU FIND DEFENDANT “NOT GUILTY” ON QUESTION 1, PROCEED TO
QUESTION 2. IF YOU FIND DEFENDANT “GUILTY” ON QUESTION 1,
COMPLETE SUBPARAGRAPHS (A) AND (B).

A) Did the offense cause loss to one or more persons

in value?

Yes J No

impairment of the medical examination, diagnosis,
treatment, or care of 1 or more individuals?

Yes No

te erect

 

during any 1-year period aggregating at least $5,000

B) Did the offense cause the potential modification or

 

 

 

IE YOU FIND DEFENDANT “NOT GUILTY” ON QUESTION 2, YOUR

DELIBERATIONS ARE COMPLETE. IF YoU FIND DEFENDANT “GUILTY” ON
wt. ORTRSSTCTOAN 9.0 COMPT AER RH Sy TRPARAGRAPHS {a1 BAM im)
hittps://www.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp
411212019 Case 1:18coxckO S8St RGB tiTR steal Ae PR IST: Facpi edb / PAA 8 PAGE AGF 42
Brew ene wy wae WE eae Sams —|ReF Sever Ley *

A) Did the offense cause loss to one or more persons
during any 1-year period aggregating at least $5,000
in value?

Yes No
B) Did the offense cause the potential modification or

impairment of the medical examination, diagnosis,
treatment, or care of 1 or more individuals?

Yes No

 

 

La»

(

 

x cosh On). : _
YS’

 

 

}
ola Tapers Fe een
at an wmpasse Qud_yerlar S:kQ—
ANNOD aks ber Na Fhe ved “7

 

 

 

 

 

DW: Tell me if ’m correct in my assessment. The jury was told that they couldn’t acquit you

based onthe "torture" defense?

GOTTESFELD: The jury was told in no uncertain terms by Judge Gorton that my good intent

was not a legal defense, and was irrelevant to whether or not | committed the act.

There were multiple defenses we were precluded from using under the umbrella of
“justification,” two of which are "necessity" and "defense of others.” These are called

“offirmative defenses.” In other words, "I did it, but here’s why, and here's why it’s okay.’

Basically, if it was your little girl who was locked in a psych ward, unable to speak to you, and

~ os! --was sending you notes saying she was being tortured, what would you want a stranger to do?
https://www.dailywire.com/news/34045/guardian-hacktivist martin-gottesfeld-convicted-frank-camp . AIG
414212019 Case 1:18-ovsdOB SEE GoD ETE HE VOEIF “HELA TAAES "Paye A OP 42
Would you want him to say, "Hmm, two years from now, some biased judge might not let me

mention this little girl, so I’m not gonna help her." Is that what we, as a society, want?
DW: When you appeal the verdict, will you have any new information for the court?

GOTTESFELD: As you know, | have rock-solid appellate issues on the Speedy Trial Act, and

the suppression matter has become more interesting.

In its opposition to the suppression filing, the government tried to downplay [Magistrate
Judge Marianne] Bowler’s role. However, her husband’s workplace came up by name multiple
times. It was actually mentioned by name by the prosecutors in their closing argument.

Bowler’s husband’s workplace was effected by the DDoS campaign. She should have recused.

[Judge Bowler is married to Dr. Marc Alan

(https://www.dailywire.com/news/326 98/potential-judicial-conflicts-interest-arise-martin-
frank-camp) P (https://www.dailywire.com/news/326 98/potential-judicial-conflicts-
interest-arise-martin-frank-camp) feffer

(https://www.dailywire.com/news/326 98/potential-judicial-conflicts-interest-arise-martin-
frank-camp) , who works at Brigham and and Women's Hospital, a "teaching affiliate
of Harvard Medical Schoo! (https://hms.harvard.edu/affiliates/brigham-womens-hospital)

" Bowler is the judge who signed off on the search warrant for Gottesfeld’s home.]

Regardless, the appellate court gets to take into account the full trial transcript when they
decide a pretrial motion. So the appellate court gets to use all this evidence that Bowler’s
husband's workplace was affected when we appeal on the suppression grounds as well. |

believe I'll win on appeal.
DW: How so?

GOTTESFELD: If Gorton does try to hit me with 15 years, and | lose the appeal onthe

- convictions themselves, | can still appeal the sentence. | can appeal not just the fact that this
hitps:/iwww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp 5/6
4/12/2019 Case 1:1 8anweied BSGURG BriiDiaten rie Pe WII Farr NRT AL BPP S PAGE AD OF 42
trail shouldn’t have happened in the first place because the Speedy Trial Act says so; not just
that the search shouldn’t have happened because it was a biased magistrate who signed the
warrant. Even if I lose on those two grounds, | can then say that the sentence is out of whack
because the government swung and missed on this big enhancement for potentially

imperiling patients, on which the jury failed to sustain them.

Gottesfeld’s sentencing will take place on November 14, 2018. I'd like to thank

‘Martin for taking the time to speak with The Daily Wire. For more information

about the case, visit FreeMartyG.com.

cay, httpss/Avww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp - 6/6
